Citation Nr: 1334321	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  13-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a lower back disability with left lower extremity radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 2006 to October 2006 and from January 2010 to August 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran did not file a formal claim for a TDIU during the course of this appeal.  However, at his Board hearing in September 2013, the Veteran asserted that he could not work on account of his service-connected back disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the Veteran's assertion at his hearing, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has not been prescribed bed rest to treat his service-connected back disability at any time during the course of his appeal.

2.  Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the evidence of record, considering functional limitation caused by pain, weakness, stiffness, fatigability, and lack of endurance, etc., suggests that the range of motion in the Veteran's back is limited by pain, but exceeds 60 degrees of forward flexion and 120 degrees of combined range of back motion.

3.  The evidence of record fails to show that the Veteran has experienced muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  

4.  The Veteran does not have ankylosis in his spine.

5.  The medical evidence demonstrates mild radiculopathy in the left lower extremity as a result of the Veteran's back disability, but no neurologic impairment is shown in his right lower extremity.


CONCLUSIONS OF LAW

1.  Criteria for an initial 10 percent rating for the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2013). 

2.  Criteria for a 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran's claim for service connection for a back disability was granted by a November 2011 rating decision which assigned a noncompensable rating.  The Veteran appealed the rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

In this case, the Veteran has been diagnosed with disc protrusion, but there is no suggestion that he has been prescribed bed rest to treat incapacitating episodes of IVDS at anytime during the course of his appeal.  The Veteran did not suggest otherwise at his VA examination in June 2011, in VA treatment records, or at his hearing before the Board in September 2013.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board will first address the range of motion of the Veteran's spine.  In July 2010, the Veteran was evaluated by a Physical Evaluation Board.  It was noted that the Veteran's forward flexion was limited to 65 degrees and his combined range of motion was limited to 185.  It was recommended that he be assigned a 10 percent disability rating.  The recommendation of a Physical Evaluation Board is not binding on VA, as the Physical Evaluation Board is a function of the Department of Defense, and not of VA.  However, the Board can, and in this case, does take judicial notice of this finding.

 In June 2011, the Veteran underwent a VA examination, which essentially found his back to be asymptomatic.  The Veteran demonstrated full range of motion; the examiner did not observe any objective evidence of pain on active range of motion; and the examiner found that repetitive motion did not cause any pain or additional limitation of motion.  

At the Veteran's Board hearing, he testified that he experienced considerable back pain that was constant and sometimes manageable.  He indicated that the only back treatment he received was pain medication.

VA treatment records confirm the Veteran's complaints of back pain.  Two VA treatment records (in September 2011 and July 2012) suggest that the Veteran's forward flexion was limited to 30 degrees, but then indicate that the Veteran had full range of motion in his lumbar spine, which is consistent with the range of motion testing at his VA examination.  Moreover, at a December 2012 visit, the Veteran was again noted to have full range of motion in his lumbosacral spine.

It is unclear what was meant by flexion limited to 30 degrees, but given the findings of full range of motion at those same evaluations, which was consistent with the findings that were made at a prior VA examination and at subsequent VA treatment sessions, the Board concludes that the evidence of record taken in its totality does not show that Veteran's range of motion is sufficiently limited to warrant a compensable rating.  The Board notes that staged ratings are not warranted in this instance, because it is not suggested that the Veteran's range of motion changed markedly at any point during the course of his appeal, as even when the records suggested some limitation of motion, the same records found full range of motion.

Thus, from a purely range of motion stand point, the Veteran did not meet the criteria for a compensable rating for his back.  Even considering potential functional limiters such as weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, there is still no basis for a compensable rating as repetitive motion was not found to increase pain or decrease range of motion at the Veteran's VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, VA regulations do provide that, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, there is little doubt from the Veteran's testimony and VA treatment records that his back is painful, and consistently so.  He also reported daily flare-ups which increased his pain.  As such, the Board concludes that the Veteran's service connected back disability should be entitled to at least the minimum compensable rating to compensate for flare-ups and pain, and a 10 percent rating is accordingly assigned.  This conclusion is consistent with the findings of the Physical Evaluation Board which found the Veteran's range of motion limited to 65 degrees which would also merit a 10 percent rating. 

However, a rating in excess of 10 percent is not warranted on an orthopedic basis.  A rating in excess of 10 percent may be awarded in several instances.  First, it may be awarded for additional limitation of motion, which is not shown, as discussed above.

It may also be assigned when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran testified that he experienced muscle spasms, although no muscle spasm were detected at the Veteran's VA examination.  Regardless, at the VA examination it was noted that the Veteran's gait was normal and no abnormal spinal curvature was noted.  Similarly, no gait or spinal curvature abnormality was shown by the VA treatment records.  As such, even accepting that the Veteran does experience muscle spasms as he reports, such a finding does not support a higher rating.

A higher rating may also be assigned when there is ankylosis, but again no ankylosis was found at that VA examination, and no ankylosis is noted in the VA treatment records or alleged by the Veteran.

The regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.

Here, the Veteran has consistently complained of pain radiating into his left leg; and, objective neurologic testing, namely an EMG in April 2010, suggested the presence of left lower extremity radiculopathy.  As such, the Board concludes that a compensable rating should be assigned for radiculopathy of the left lower extremity.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

At the VA examination in June 2011, the motor testing was normal, there was normal muscle tone and no muscle atrophy was seen.  Additionally, sensory and reflex testing was normal in both lower extremities. 

In September 2011, the Veteran reported lower back pain which radiated into the left leg as a shooting, shocking, and burning pain.  He described it as 9/10 in severity at worst, and indicated that it was usually 6-7/10 in severity.  He stated that it was aggravated by standing for prolonged periods and associated with numbness and tingling in the left leg.  On testing, the Veteran had good strength in his lower extremities.  Sensation to light touch and pin prick was normal throughout.  Deep tendon reflexes were 1+ in his knees and ankles.  There were no pathological reflexes.  Similar finding were made at a VA treatment session in July 2012.

In September 2012, the Veteran underwent nerve conduction studies and an EMG.  He was diagnosed with left S1 radiculopathy with both acute and chronic changes that was probably clinically significant.

In December 2012, the Veteran was diagnosed with acute or chronic S1 radiculopathy with urinary hesitancy and chronic lower back pain.  It was noted that sensation to light touch was decreased on the left; motor testing was 4/5 on the left foot and 5/5 in the right lower extremity.  The Veteran was prescribed neurontin.

In January 2013, the Veteran underwent a neurology consult.  He was noted to have lumbar radiculopathy.  However, there was no motor or sensory deficit, and reflexes were 2+ (normal) all over.

At a urology consult in January 2013, the Veteran reported urinary hesitancy.  The doctor noted that he had good flow and no incontinence.   

As noted, the Veteran clearly has some neurologic impairment of his left lower extremity, which has been confirmed by objective testing.  However, when the involvement is wholly sensory, the regulations direct that the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Here, the objective testing at the various treatment sessions has found that the Veteran has intact reflexes and motor testing is consistently normal.  Sensory testing of the left lower extremity also showed normal, or near normal, results.  There was also no impaired muscle tone and no atrophy noted in the treatment records.  Nevertheless, the Veteran has consistently reported numbness and weakness in his left lower extremity and he was prescribed neurontin.  As such, the Board concludes that the impairment is wholly sensory and a rating for mild radiculopathy is warranted.  While the Veteran has reported severe pain at times, a moderate rating is not warranted as even the sensory tests were frequently normal, only occasionally showing slight impairment.  

Therefore, a separate 10 percent rating is granted for radiculopathy of the left lower extremity.

As noted, no neurologic impairment of the right lower extremity was shown on electrodiagnostic testing, and none has been alleged by the evidence of record.  As such, a separate rating is not warranted for impairment of the right lower extremity.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran has some limitation as a result of his back disability.  However, the medical evidence fails to show anything unique or unusual about his lower back disability that would render the schedular criteria inadequate.  The Veteran's main back symptoms include pain, limitation of motion, and radiculopathy all of which are specifically accounted for in the rating criteria.  The schedular rating that has been assigned in this decision also considered complaints such as flare-ups and functional loss secondary to repetitive motion.  As such, the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, and the Veteran's disability picture is therefore fully contemplated by the rating schedule.  Accordingly, the assigned schedular evaluation is adequate, and no referral is required for extraschedular consideration.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for his back disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records and service treatment records.  Additionally, the Veteran testified at a hearing before the Board.  There is also no indication that the Veteran has received any private treatment.  

The Veteran was also provided with a VA examination, and the examination report provided the information necessary to evaluate the Veteran's back disability under the applicable rating criteria.  

At his hearing, the Veteran alleged that he felt that his VA examination was inadequate, but his reasoning was that he did not feel that range of motion measurements were taken.  When questioned more directly, he allowed that he did not "remember them being taken.  That's not to say they weren't taken but I don't remember them taking them."  However, a review of the examination report shows the results of range of motion testing, which is a strong indication that such testing was in fact conducted.  As such, the Board finds that the examiner completed the requisite testing necessary; and therefore the examination is found to be adequate for rating purposes.

At his hearing, the Veteran also testified that he had been denied disability benefits by the Social Security Administration (SSA), and neither the SSA decision, nor the medical records underlying determination have been obtained.  Normally VA has a duty to attempt to obtain SSA records when on notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, the Federal Circuit has acknowledged that VA's duty to assist was limited to obtaining relevant SSA records, rejecting the appellant's argument that SSA records are always relevant and VA always is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  Here, the Veteran testified that the only records used by SSA were his service treatment records and his VA treatment records, both of which are already of record.  The Veteran also denied having undergone any additional testing in conjunction with his SSA claim.  Thus, only the decision finding the Veteran did not qualify for SSA appears to not be of record, and the Board concludes that such a document does not raise a reasonable possibility of helping to substantiate the Veteran's claim, since it merely concluded that the Veteran was not disabled on account of his back disability.  As such, there is no duty to remand for the records.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
 

ORDER

A 10 percent rating for the Veteran's lower back disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

A 10 percent rating for left radiculopathy caused by the Veteran's lower back disability, is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran asserted at his Board hearing that he could not work as a result of his service connected lower back disability.  As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The Veteran and his representative should be provided with an opportunity to respond. 

2.  Then adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service connected back disability.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


